Name: Council Decision of 30Ã November 2009 amending the Decision of the Executive Committee set up by the 1990 Schengen Convention, amending the Financial Regulation on the costs of installing and operating the technical support function for the Schengen Information System (C.SIS)
 Type: Decision
 Subject Matter: international law;  public finance and budget policy;  accounting
 Date Published: 2010-01-20

 20.1.2010 EN Official Journal of the European Union L 14/9 COUNCIL DECISION of 30 November 2009 amending the Decision of the Executive Committee set up by the 1990 Schengen Convention, amending the Financial Regulation on the costs of installing and operating the technical support function for the Schengen Information System (C.SIS) (2010/32/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the provisions of Articles 92, 92A and 119 of the Convention implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of checks at their common borders (the 1990 Schengen Convention) (1), Whereas: (1) The 1990 Schengen Convention provides that the costs arising from the installation and operation of C.SIS, including the cost of the wide-area network, and its encryption, connecting the national sections of the Schengen Information System (SIS) to the C.SIS shall be borne jointly by the Contracting Parties. (2) The financial obligations arising from the installation and operation of the C.SIS are regulated by a specific Financial Regulation, as amended by the Decision of the Schengen Executive Committee of 15 December 1997 amending the Financial Regulation on C.SIS (2) (hereinafter the C.SIS Financial Regulation). (3) As regards the communication infrastructure for the Schengen environment, the Deputy Secretary-General of the Council was authorised by Decision 1999/870/EC (3) and Decision 2007/149/EC (4) to act, in the context of the integration of the Schengen acquis within the European Union, as the representative of certain Member States for the purposes of concluding and managing contracts relating to the installation and the functioning of the communication infrastructure for the Schengen environment, SISNET pending its migration to a communication infrastructure under the responsibility of the European Union. (4) The financial obligations arising from the installation and the functioning of the communication infrastructure for the Schengen environment under those contracts are regulated by a specific Financial Regulation established by Council Decision 2000/265/EC (5). (5) The C.SIS Financial Regulation and the SISNET Financial Regulation apply to Denmark, Finland and Sweden, and to Iceland and Norway by virtue of Council Decision 2000/777/EC (6), to the Czech Republic, Estonia, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and the Slovak Republic by virtue of Council Decision 2007/471/EC (7), and to Switzerland by virtue of Council Decision 2008/421/EC (8). Bulgaria, Romania and Liechtenstein are also to participate in the provisions of these Financial Regulations from the dates to be set by the Council in accordance with Article 4(2) of the 2005 Act of Accession and in accordance with Article 10 of the Protocol between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis, respectively. (6) The management by the same entity of the technical support function and of the wide-area network, including encryption, connecting it to the national sections of the SIS, including all the financial obligations stemming from their installation and operation, should make proceedings smooth, ensuring synergies and saving efforts. (7) The technical support function is currently managing the encryption of the network connecting the national sections to the technical support function. (8) The budget for the technical support function of the SIS in Strasbourg should therefore include the budget for the wide-area network, including encryption, connecting the national sections of the SIS to the technical support function, from a date to be determined by a unanimous decision of the representatives of the Member States concerned. (9) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the latters association with the implementation, application and development of the Schengen acquis (9) which fall within the area referred to in Article 1, point G, of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement (10). (10) As regards Switzerland, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation concerning the association of the Swiss Confederation with the implementation, application and development of the Schengen acquis (11), which fall within the area referred to in Article 1, point G, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/146/EC (12) and Article 3 of Council Decision 2008/149/JHA (13). (11) As regards Liechtenstein, this Decision constitutes a development of provisions of the Schengen acquis within the meaning of the Protocol signed between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement, which fall within the area referred to in Article 1, point G, of Decision 1999/437/EC read in conjunction with Article 3 of Council Decision 2008/261/EC (14) and Article 3 of Council Decision 2008/262/JHA (15). (12) The United Kingdom is taking part in this Decision, in accordance with Article 5 of the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and the Treaty establishing the European Community, and Article 8(2) of Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (16). (13) Ireland is taking part in this Decision, in accordance with Article 5 of the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and the Treaty establishing the European Community, and Article 6(2) of Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (17). (14) As regards the Republic of Cyprus, this Decision constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession. (15) This Decision constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 4(2) of the 2005 Act of Accession, HAS DECIDED AS FOLLOWS: Article 1 The Decision of the Executive Committee set up by the 1990 Schengen Convention, amending the Financial Regulation on the costs of installing and operating the technical support function for the Schengen Information System (C.SIS) is hereby amended as follows: (a) The title of the C.SIS Financial Regulation shall be: (b) The first paragraph of Title I shall be: The budget for the technical support function of the Schengen Information System in Strasbourg, including the wide-area network, including encryption, connecting the national sections of the Schengen Information System to the technical support function, provided for in Articles 92, 92A and 119 of the Schengen Agreement of 14 June 1985, hereinafter the C.SIS , shall be made up of:. Article 2 This Decision shall enter into force on the date of its adoption. It shall become applicable with effect from a date to be determined by a unanimous decision of the representatives of the Member States concerned. It shall be published in the Official Journal of the European Union. Done at Brussels, 30 November 2009. For the Council The President B. ASK (1) OJ L 239, 22.9.2000, p. 19. (2) OJ L 239, 22.9.2000, p. 444. (3) OJ L 337, 30.12.1999, p. 41. (4) OJ L 66, 6.3.2007, p. 19. (5) OJ L 85, 6.4.2000, p. 12. (6) OJ L 309, 9.12.2000, p. 24. (7) OJ L 179, 7.7.2007, p. 46. (8) OJ L 149, 7.6.2008, p. 74. (9) OJ L 176, 10.7.1999, p. 36. (10) OJ L 176, 10.7.1999, p. 31. (11) OJ L 53, 27.2.2008, p. 52. (12) Council Decision of 28 January 2008 on the conclusion, on behalf of the European Community, of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 1). (13) Council Decision of 28 January 2008 on the conclusion on behalf of the European Union of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (OJ L 53, 27.2.2008, p. 50). (14) OJ L 83, 26.3.2008, p. 3. (15) OJ L 83, 26.3.2008, p. 5. (16) OJ L 131, 1.6.2000, p. 43. (17) OJ L 64, 7.3.2002, p. 20.